



EXECUTION VERSION




FIFTH AMENDMENT TO
DEBTOR-IN-POSSESSION CREDIT AGREEMENT
THIS FIFTH AMENDMENT TO DEBTOR-IN-POSSESSION CREDIT AGREEMENT (hereinafter
called this “Amendment”) is dated effective as of August 25, 2017, by and among
BREITBURN OPERATING LP, a Delaware limited partnership (the “Company”),
BREITBURN ENERGY PARTNERS LP, a Delaware limited partnership (“Parent”), the
other Guarantors, each Lender signatory hereto, and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent for the Lenders (in such capacity, together
with its successors in such capacity “Administrative Agent”).
W I T N E S S E T H:
WHEREAS, the Company, Parent, Administrative Agent and the Lenders are parties
to that certain Debtor-In-Possession Credit Agreement dated as of May 19, 2016
(as amended by the First Amendment to Debtor-In-Possession Credit Agreement
effective as of December 15, 2016, the Second Amendment to Debtor-In-Possession
Credit Agreement effective as of December 2016, the Third Amendment to
Debtor-In-Possession Credit Agreement effective as of May 11, 2017, and the
Fourth Amendment to Debtor-In-Possession Credit Agreement effective as of July
17, 2017, the “Credit Agreement”, and as amended by this Amendment and as may be
further amended, restated or modified from time to time, the “Amended Credit
Agreement”), whereby upon the terms and conditions therein stated the Lenders
have agreed to make certain loans to the Company and issue Letters of Credit on
behalf of the Company and its Subsidiaries (capitalized terms used in this
Amendment, and not otherwise defined in this Amendment, have the meanings
assigned thereto in the Amended Credit Agreement);
WHEREAS, the Guarantors have agreed to guarantee the Obligations of the Company
and the Company and the Guarantors have agreed to secure all of the Obligations
by granting to the Administrative Agent, for the benefit of the Secured Parties,
a Lien on substantially all of their respective assets, in each case, in
accordance with the terms and provisions of the Amended Credit Agreement and the
Final Order;
WHEREAS, the Company requests that the Administrative Agent and the Lenders
amend the Credit Agreement as set forth in Section 1 below; and
WHEREAS, subject to the terms hereof, the Administrative Agent and the Lenders
agree to the amendments to the Credit Agreement as set forth herein.
NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, the parties to this Amendment hereby agree as follows:
SECTION 1.    Amendments to Credit Agreement. Effective as of the Amendment
Effective Date, the Credit Agreement is hereby amended as follows:
(a)    Amendments to Definitions. The definition of “Scheduled Maturity Date” in
Section 1.01 of the Credit Agreement is hereby amended and restated in its
entirety as follows:
“Scheduled Maturity Date” means December 31, 2017.




--------------------------------------------------------------------------------




SECTION 2.    Guarantor Confirmation.
(a)    The Guarantors hereby consent and agree to this Amendment and the
amendment to the Credit Agreement contemplated hereby.
(b)    Each of the Company and the Guarantors ratifies and confirms as of the
date hereof its applicable debts, duties, obligations, liabilities, pledge of
its Collateral and grant of security interests and liens in its Collateral, in
each case, existing by virtue of the Final Order and the terms and provisions of
the Loan Documents to which it is a party.
(c)    Subject to the Chapter 11 Cases, each of the Company and the Guarantors
agrees as of the date hereof that its applicable guarantee, pledge of its
Collateral, grant of security interests and liens in its Collateral, and other
obligations, and the terms of each of the Security Documents and Guaranties to
which it is a party, are not impaired, released, diminished or reduced in any
manner whatsoever and shall continue to be in full force and effect and shall
continue to secure all Obligations in accordance with the terms of each of the
Security Documents and Guaranties.
(d)    Each of the Company and the Guarantors acknowledges and agrees as of the
date hereof that all terms, provisions, and conditions of the Loan Documents to
which it is a party (as amended by this Amendment) shall continue in full force
and effect and shall remain enforceable and binding against such Person in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, or similar laws affecting creditors’ rights generally and general
equitable principles.
SECTION 3.    Conditions of Effectiveness. This Amendment and the amendments
hereunder shall become effective as of the date first set forth above (the
“Amendment Effective Date”), provided that the following conditions shall have
been satisfied:
(a)    Amendment. The Administrative Agent shall have received a counterpart of
this Amendment which shall have been executed by the Administrative Agent, the
Issuing Lender, each Lender, the Company, and the Guarantors (which may be by
telecopy or PDF transmission as set forth in Section 8).
(b)    Payment of Fees. Immediately prior to the Amendment Effective Date, the
Administrative Agent shall have received, (i) for the ratable benefit of each
Lender (other than any Defaulting Lender) party to the Credit Agreement, a fee
equal to 25bps on the aggregate Commitments of the Lenders party to the Credit
Agreement immediately prior to the Amendment Effective Date, as such Commitment
is in effect immediately prior to the Amendment Effective Date; and (ii) the
fees set forth in that certain DIP Agency Fee Letter among the Company, the
Administrative Agent and Wells Fargo Securities, LLC dated as of August 25,
2017.
(c)    No Default; Representations and Warranties. At the time of the Amendment
Effective Date and immediately after giving effect to this Amendment:
(i)    the representations and warranties of the Company and the Guarantors in
Article VI of the Amended Credit Agreement and in the other Loan Documents as
amended hereby shall be true and correct in all material respects (except to the
extent such representations and warranties expressly refer to an earlier date,
in which case they shall be true and correct in all


 
2
Fifth Amendment

--------------------------------------------------------------------------------




material respects as of such earlier date, and except that the representations
and warranties contained in subsections (a) and (b) of Section 6.14 of the
Amended Credit Agreement shall be deemed to refer to the most recent statements
furnished pursuant to subsections (a) and (b) of Section 7.01 of the Amended
Credit Agreement); and
(ii)    no Default or Event of Default shall exist.
(d)    Bankruptcy Court Approval. The Bankruptcy Court shall have approved this
Amendment pursuant to an order in form and substance satisfactory to the
Administrative Agent.
SECTION 4.    Representations and Warranties. Each of the Company and the
Guarantors represent and warrant to Administrative Agent and the Lenders, with
full knowledge that such Persons are relying on the following representations
and warranties in executing this Amendment, as follows:
(a)    Subject to the Final Order and subject to any restrictions arising on
account of any Loan Party’s status as a “debtor” under the Bankruptcy Code, such
Loan Party has the organizational power and authority to execute, deliver and
perform this Amendment, and all organizational action on the part of such Loan
Party requisite for the due execution, delivery and performance of this
Amendment has been duly and effectively taken.
(b)    Subject to the Final Order, the Amended Credit Agreement, the Loan
Documents and each and every other Loan Document executed and delivered by such
Loan Party in connection with this Amendment constitute the legal, valid and
binding obligations of such Loan Party, to the extent such Loan Party is a party
thereto, enforceable against such Loan Party in accordance with their respective
terms except as enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability.
(c)    This Amendment does not and will not violate any provisions of any of
such Loan Party’s Organization Documents.
(d)    Subject to the entry of an order of the Bankruptcy Court in connection
herewith, no approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is necessary or required
in connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Amendment other than routine filings related to
the Loan Parties and the operation of their business and other than filings with
the Bankruptcy Court and such other filings as may be necessary in connection
with Lenders’ exercise of its remedies hereunder.
(e)    Immediately after giving effect to this Amendment, no Default or Event of
Default will exist, and all of the representations and warranties contained in
the Amended Credit Agreement and in the other Loan Documents are true and
correct in all material respects on and as of this date (except to the extent
such representations and warranties expressly refer to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date, and except that the representations and warranties contained in
subsections (a) and (b) of Section 6.14 of the Amended Credit Agreement shall be
deemed to refer to the most recent statements furnished pursuant to subsections
(a) and (b) of Section 7.01 of the Amended Credit Agreement).


 
3
Fifth Amendment

--------------------------------------------------------------------------------




SECTION 5.    Reference to and Effect on the Credit Agreement.
(a)    Upon the effectiveness hereof, on and after the date hereof, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein,” or words of like import, shall mean and be a reference to the Credit
Agreement as amended hereby.
(b)    Except as specifically amended by this Amendment, the Amended Credit
Agreement shall remain in full force and effect and is hereby ratified and
confirmed.
SECTION 6.    Extent of Amendments. Except as amended hereby, the Credit
Agreement and the other Loan Documents are not amended, modified or affected by
this Amendment. Each of the Company and the Guarantors hereby ratifies and
confirms that (i) except as expressly amended hereby and subject to the Chapter
11 Cases, all of the terms, conditions, covenants, representations, warranties
and all other provisions of the Credit Agreement remain in full force and
effect, (ii) each of the other Loan Documents are and remain in full force and
effect in accordance with their respective terms, and (iii) the Collateral and
the Liens on the Collateral securing the Obligations are unimpaired by this
Amendment and remain in full force and effect.
SECTION 7.    Loan Documents. The Loan Documents, as such may be amended in
accordance herewith, are and remain legal, valid and binding obligations of the
parties thereto, enforceable in accordance with their respective terms. This
Amendment is a Loan Document.
SECTION 8.    Execution and Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of this Amendment by facsimile
or pdf shall be equally as effective as delivery of a manually executed
counterpart.
SECTION 9.    Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of New York and applicable federal laws
of the United States of America.
SECTION 10.    Headings. Section headings in this Amendment are included herein
for convenience and reference only and shall not constitute a part of this
Amendment for any other purpose.


 
4
Fifth Amendment

--------------------------------------------------------------------------------




SECTION 11.        NO ORAL AGREEMENTS. THIS WRITTEN AMENDMENT, TOGETHER WITH THE
OTHER WRITTEN LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH, REPRESENTS THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN SUCH PARTIES.
SECTION 12.    No Waiver. Each of the Company and Guarantors hereby agrees that
no Event of Default or Default has been waived or remedied by the execution of
this Amendment by the Administrative Agent or any Lender. Nothing contained in
this Amendment nor any past indulgence by the Administrative Agent, Issuing
Lender or any Lender, nor any other action or inaction on behalf of the
Administrative Agent, Issuing Lender or any Lender, (i) shall constitute or be
deemed to constitute a waiver of any Defaults or Events of Default which may
exist under the Amended Credit Agreement or the other Loan Documents, or (ii)
shall constitute or be deemed to constitute an election of remedies by the
Administrative Agent, Issuing Lender or any Lender, or a waiver of any of the
rights or remedies of the Administrative Agent, Issuing Lender or any Lender
provided in the Amended Credit Agreement, the other Loan Documents, or otherwise
afforded at law or in equity.
[Signature Pages Follow]


 
5
Fifth Amendment

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
LOAN PARTIES:
BREITBURN OPERATING LP
By: BREITBURN OPERATING GP LLC, its general partner
By: /s/ James G. Jackson    
Name: James G. Jackson
Title: Chief Financial Officer
BREITBURN ENERGY PARTNERS LP
By: BREITBURN GP LLC, its general partner
By: /s/ James G. Jackson    
Name: James G. Jackson
Title: Chief Financial Officer
BREITBURN GP LLC
BREITBURN OPERATING GP LLC
BREITBURN FINANCE CORPORATION
ALAMITOS COMPANY
BEAVER CREEK PIPELINE, L.L.C.
PHOENIX PRODUCTION COMPANY GTG PIPELINE LLC
MERCURY MICHIGAN COMPANY, LLC TERRA ENERGY COMPANY LLC
TERRA PIPELINE COMPANY LLC


By: /s/ James G. Jackson    
Name: James G. Jackson
Title: Chief Financial Officer


Signature Page to Fifth Amendment

--------------------------------------------------------------------------------





BREITBURN MANAGEMENT COMPANY LLC
By: BREITBURN ENERGY PARTNERS LP, its sole member
By: BREITBURN GP LLC, its general partner
By: /s/ James G. Jackson    
Name: James G. Jackson
Title: Chief Financial Officer


BREITBURN FLORIDA LLC
BREITBURN OKLAHOMA LLC
BREITBURN SAWTELLE LLC
BREITBURN TRANSPETCO GP LLC
BREITBURN TRANSPETCO LP LLC
By: BREITBURN OPERATING LP, its sole member
By: BREITBURN OPERATING GP LLC, its general partner
By: /s/ James G. Jackson    
Name: James G. Jackson
Title: Chief Financial Officer


Signature Page to Fifth Amendment

--------------------------------------------------------------------------------





TRANSPETCO PIPELINE COMPANY, L.P.
By: BREITBURN TRANSPETCO GP LLC, its general partner
By: BREITBURN OPERATING LP, its sole member
By: BREITBURN OPERATING GP LLC, its general partner
By: /s/ James G. Jackson    
Name: James G. Jackson
Title: Chief Financial Officer


By: BREITBURN OPERATING LP, its sole member
By: BREITBURN OPERATING GP LLC, its general partner
By: /s/ James G. Jackson    
Name: James G. Jackson
Title: Chief Financial Officer


QR ENERGY, LP
By: QRE GP, LLC, its general partner


By: /s/ James G. Jackson    
Name: James G. Jackson
Title: Chief Financial Officer
QRE GP, LLC
By: BREITBURN GP LLC, its manager
By: /s/ James G. Jackson    
Name: James G. Jackson
Title: Chief Financial Officer
QRE OPERATING, LLC
By: QR ENERGY, LP, its sole member
By: QRE GP, LLC, its general partner


By: /s/ James G. Jackson    
Name: James G. Jackson
Title: Chief Financial Officer


Signature Page to Fifth Amendment

--------------------------------------------------------------------------------





WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swing Line Lender, Issuing Lender and as a Lender


By: /s/ Michael A. Tribolet    
Name: Michael A. Tribolet
Title: Managing Director




Signature Page to Fifth Amendment

--------------------------------------------------------------------------------





CITIBANK, N.A.,
as a Lender
By: /s/ Brendan Mackay    
Name: Brendan Mackay
Title: Vice President and Director


Signature Page to Fifth Amendment

--------------------------------------------------------------------------------





JP MORGAN CHASE BANK, N.A.
as a Lender
By: /s/ Matthew H. Massie    
Name: Matthew H. Massie
Title: Managing Director




Signature Page to Fifth Amendment

--------------------------------------------------------------------------------





CAPITAL ONE NATIONAL ASSOCIATION
as a Lender
By: /s/ Stephen Hartman    
Name: Stephen Hartman
Title: Vice President








Signature Page to Fifth Amendment